Citation Nr: 1139121	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Myasthenia Gravis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1987 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, the Board remanded the claim for the RO to arrange a Travel Board hearing.  Accordingly, the Veteran testified at a hearing at the RO in September 2009, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is associated with the claims file.

In December 2009, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  After this report was associated with the claims file, the Veteran declined to waive RO jurisdiction.  The Board then again remanded this case to have the RO, via the Appeals Management Center (AMC), review the VHA opinion.  This was accomplished in June 2011, when the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim.  The AMC then returned the file to the Board for further appellate review.  


FINDING OF FACT

Myasthenia Gravis was not manifest during service or in the first year following discharge from active duty; and, it is not shown Myasthenia Gravis had its onset in service or is otherwise etiologically related to service.





CONCLUSION OF LAW

Myasthenia Gravis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2005, prior to the initial decision on the claim in April 2005, so in the preferred sequence.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A May 2006 letter complied with Dingess.  Of equal or even greater significance, since providing this additional Dingess notice, the AMC has readjudicated the claim in the June 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  First, a review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records (STRs), VA treatment records and Social Security Administration (SSA) disability records.  The Veteran also submitted private treatment records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, at the Board's request, a specific medical opinion from the Veterans Health Administration (VHA) was obtained in December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the specialist VHA opinion obtained in this case is more than adequate, as its is predicated on a full reading of the Veteran's claims file.  Although the focus of the VHA physician's review was limited to medical documents between August 18, 1986 (recruitment examination) to November 19, 1992 (one year after discharge), this physician clearly reviewed the entire record.  Such is evidenced by the examiner's recitation of other relevant document.  Concerning this, the report contained citations to medical and other evidence outside the 1986 to 1992 time frame, such as:  (1) a treatment by Dr. D.E.T. in May 1999; (2) a subsequent treatment by Dr. D.E.T. in June 1999; and (3) recent personal hearing testimony in September 1999.  The opinion considered all of the pertinent evidence of record, to include the Veteran's service treatment records, personal statements and history, and provided detailed rationale for the opinion stated, including citation to the pertinent medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  



II.  Analysis

At his September 2009 Board hearing and in documents of record, the Veteran claims that he had numerous symptoms of Myasthenia Gravis both during active duty service and post-service.  He asserts he had dizziness, foot and leg pain, low back pain, hair loss, blurred vision, general muscle weakness and fatigue, and difficulty chewing and swallowing during service.  For instance, the Veteran alleged he was forced to do a field training exercise while on crutches for a right foot injury; however, he was sent back for medical care after a General discovered him hidden away in a fox hole.  The Veteran asserts his Myasthenia Gravis has been a debilitating disease, noting his general weakness prevented his ability to maintain post-service employment in construction/roofing.  The Veteran contends service connection is warranted because his Myasthenia Gravis disease had its onset during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Myasthenia Gravis may be service connected on a presumptive basis if manifested to a compensable degree within one year of active duty service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As a preliminary matter, the Board has first considered whether service connection is warranted on a presumptive basis.  In this regard, the record fails to show by objective evaluation that he manifested Myasthenia Gravis to a degree of 10 percent by November 1992 (within the first year following his active duty service discharge, in November 1991).  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first clinical treatment and manifestation of the disease was in 1999, eight years after discharge.

Central to the Veteran's contentions is the notion that his Myasthenia Gravis had its onset during service; but, his service records do not provide clear resolution of this question.  The Veteran served on active duty from March 1987 to November 1991.  An August 1986 enlistment examination recorded pes planus, but otherwise indicated normal findings.  A separation examination report is not associated with the service treatment records.  His STRs are silent for any treatment or clinical diagnoses of Myasthenia Gravis.  He does not necessarily argue the contrary.

Rather, the Veteran argues that his STRs do indicate that he suffered symptoms that were a precursor or signs of Myasthenia Gravis.  For instance, he experienced dizziness while running in July 1987, a right foot strain in October 1987, low back pain (diagnosed as overworked muscles) in June 1989, and alopecia areata in October 1989.  Service treatment records also include an undated report of a pulled Achilles tendon and an undated report of leg pain (diagnosed as cramping myalgia).  It is unclear from these STRs whether the above symptoms and treatments were attributable to Myasthenia Gravis.  Again, the disease did not clinically manifest in-service.

The determination then turns to whether these in-service symptoms marked the onset of his Myasthenia Gravis.  In other words, the remaining inquiry is whether the Veteran's current Myasthenia Gravis is related to his military service.  

A review of the post-service evidence does not support the conclusion that any current Myasthenia Gravis is causally related to active duty service for the reasons discussed below.  

The Veteran presently has Myasthenia Gravis, as he was clinically diagnosed by Dr. D.T. in July 1999.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  He was granted SSA disability benefits for the condition in February 2001.

The Veteran submitted three private provider opinions (by Dr. L.P.L.; D.E., Advanced Registered Nurse Practitioner (ARNP); and K.C., ARNP), dated in November 2004, which provide positive medical opinion evidence in support of the notion that Myasthenia Gravis manifested during service, based on the symptoms he reportedly experienced at the time.  All three opinions are fundamentally flawed.  The opinion from Dr. L.P.L. is couched in speculative terms.  Specifically, he only indicated that the "disease [Myashenia Gravis] may have begun" during the Veteran's active service.  See Obert v. Brown, 5 Vet. App. 30   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Dr. L.P.L. is also identified as an orthopedist, which presents some hindrance to him providing an opinion regarding a disability of the central nervous system.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches).  The opinions from D.E. and K.C. are similarly flawed in that there field of expertise is shown to be in orthopedics.  None of the opinions contained rationale for the conclusions made.  Rather, after reciting a history provided to them by the Veteran, they rendered conclusory opinions.  There is also some question as to what records were considered.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords no probative value to the private medical opinions.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

In contrast, the Board places significant probative value on the December 2009 VHA medical opinion undertaken to specifically address the claim.  The VHA neurologist indicated against the possibility that his Myasthenia Gravis had its onset and etiology during his period of active duty.  The neurologist concluded:  

"Based on the documentation provided and in light of the literature, there is little evidence to support that the appellant's claim that his symptoms of Myasthenia Gravis occurred while he was on active duty or within one year of his discharge.  This conclusion is based on the findings that the appellant:  (1) showed no symptoms of Myasthenia Gravis during the period in question, (2) developed alopecia areata approximately 10 years before not after the onset of Myasthenia Gravis, (3) did not have a thymoma [tumor of the thymus gland] and (4) that the incidence of alopecia areata with Myasthenia Gravis is very low and not a demonstrated risk factor for the development of Myasthenia Gravis."

The Board finds that the VHA medical opinion is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, including the pertinent medical evidence and the Veteran's lay contentions.  The opinion report also contained a thorough rationale, citing review of important medical literature, which was applied to the facts of this case.  Crucially, this opinion was rendered by a physician who serves as the Chief of Neurology Services and as a professor of neurology.  He clearly commands an expertise in the field of neurology that is not possessed by Dr. L.P.L., D.E., or K.C.. Therefore, the Board accords great probative weight to the VHA medical opinion as it is based on an accurate factual premise, and the neurologist offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed Myasthenia Gravis and active duty service, onset of Myasthenia Gravis symptoms during service, and continuity of Myasthenia Gravis symptoms since service.  The Board emphasizes that he is not competent to attribute alleged symptoms (weakness, diplopia or shortness of breath, etc.,) to the disease of Myasthenia Gravis either during or since active duty service; or to make statements regarding the etiology of his current Myasthenia Gravis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Myasthenia Gravis is an auto-immune disorder that is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  

His mother's supporting statements for the same purpose are also incompetent.  The Board acknowledges the Veteran's mother is a Licensed Professional Nurse (L.P.N.), primarily practicing in orthopedics, with limited experience assisting a neurosurgeon.  There is no proffered evidence that she had the specialized medical expertise to diagnose Myasthenia Gravis or determine etiology of the disease.  In this case, the Board required a specialized medical opinion from a VHA neurologist in order to resolve its etiology.  The Board finds the Veteran and his mother are not competent to assert his Myasthenia Gravis had its onset in service or was causally related to service, or that they observed a continuity of related symptomatology since service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

Service connection for Myasthenia Gravis is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


